Case 18-66766-jwc       Doc 131    Filed 05/13/19 Entered 05/13/19 17:50:07             Desc Main
                                   Document     Page 1 of 5


                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

 IN RE:                                              )      Case No. 18-66766
                                                     )
 BEAUTIFUL BROWS LLC,                                )      Chapter 11
                                                     )
             Debtor.                                 )

              TRUSTEE’S APPLICATION FOR AUTHORITY TO EMPLOY
                   JASON L. PETTIE, P.C. AS SPECIAL COUNSEL

       NOW COMES the appointed Chapter 11 Trustee S. Gregory Hays (the “Trustee”) does

hereby submit this application for authority to Employ Jason L. Pettie, P.C. as special counsel (the

“Application”) and in support thereof respectfully shows the Court as follows.

   1. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This

is a core proceeding pursuant to § 28 U.S.C. § 157(b). Venue of the Debtor’s case in this district

is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief requested

herein are sections 105 and 327(e) of the Bankruptcy Code.

   2. This Application is supported by the Verified Statement of Jason L. Pettie in Support of

this Application for Authority to Employ Jason L. Pettie, P.C. as Special Counsel.

   3. By this Application, the Trustee requests entry of an Order authorizing the employment of

Jason L. Pettie, P.C. (“Special Counsel”)

   4. On October 26, 2019, the Court entered an Order approving the employment of Jason L.

Pettie, P.C. as attorney for the Debtor in this case [Doc No. 30]. On November 16, the Court

entered a consent order appointing the appointment of Trustee [Doc No. 43] (the “Appointment

Order”) for the purpose of carrying out certain specific duties and powers as set forth in the

Appointment Order.

   5. Since the entry of the Appointment Order, Trustee has worked to limit the Estate’s

administrative expenses. The Trustee is not an attorney and decided not to employ counsel due to
Case 18-66766-jwc       Doc 131    Filed 05/13/19 Entered 05/13/19 17:50:07             Desc Main
                                   Document     Page 2 of 5


limited funds of the estate, however, Trustee desires to employ the Special Counsel to assist with

certain limited matters which require an attorney. Special Counsel does not believe that his work

as attorney for the Debtor and then as special counsel for the Trustee poses a conflict due to the

limited nature of Special Counsel’s proposed employment.

   6. Specifically, Trustee seeks to employ Special Counsel for the following purposes:

           a) preparation of pleadings regarding Trustee’s sale of property of the estate;

           b) preparation of pleadings regarding the estate’s assumption and/or assignment of

           executory contracts;

           c) Special Counsel will advise and represent Trustee in litigation, including

           preparation of demand letters, motions, pleading, discovery papers, subpoenas,

           complaints and all other papers reasonably necessary to pursue any litigation. Such

           litigation includes potential avoidance actions under 11 U.S.C. §§ 547 and 548 against

           those who received payments from the Debtor’s profit sharing agreements and

           avoidance actions against creditors. Special Counsel will not be involved in any

           potential litigation against the Debtor.

   7.   Special Counsel represents no interest adverse to the Trustee or the estate in matters upon

which he is to be engaged for the Trustee and his employment would be in the best interest of the

estate. Special Counsel is already familiar with this bankruptcy case, and the trouble, expense and

delay inherent in acquainting and counseling other attorneys regarding operative facts in this case

may be avoided. Additionally, the estate has very limited funds and Special Counsel’s proposed

role will minimize the estate’s administrative expenses.

   8.   Special Counsel is composed of and employs an attorney duly admitted to practice in the

United States District Court for the Northern District of Georgia.

   9.   Special Counsel would be employed at its customary hourly rate in effect on the date the

services are rendered on behalf of the estate, currently $360 per hour attorney Jason L. Pettie.
Case 18-66766-jwc       Doc 131     Filed 05/13/19 Entered 05/13/19 17:50:07             Desc Main
                                    Document     Page 3 of 5


   10. In order to expedite the administration of the bankruptcy estate, Trustee has already

requested that Special Counsel perform certain professional services for the estate which have been

or may be rendered prior to the Court’s entry of an Order upon this Application, such as the

preparation of the pleadings regarding the sale of assets.

   11. Special Counsel agrees to accept compensation for its services and reimbursement of

expenses as may be awarded by this Court upon proper application, after notice and hearing or

pursuant to such other interim procedure as may be approved and authorized by this Court.

       WHEREFORE, the Debtor respectfully prays for entry of an order (i) authorizing the

employment of Jason L. Pettie, P.C. as special counsel herein to perform the necessary legal

services with regard to this case, and (ii) for such other and further relief as the Court may deem

just and proper.


       Respectfully submitted this 13th day of May, 2019.


                                                   By: /s/ S. Gregory Hays____________*
                                                       S. Gregory Hays, Trustee
                                                       2964 Peachtree Road, Suite 555
                                                       Atlanta, Georgia 30305
                                                       (404) 926-0051
                                                       ghays@haysconsulting.net
Case 18-66766-jwc        Doc 131    Filed 05/13/19 Entered 05/13/19 17:50:07              Desc Main
                                    Document     Page 4 of 5


                                            Exhibit “A”

                        IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

 IN RE:                                              )       Case No. 18-66766
                                                     )
 BEAUTIFUL BROWS LLC,                                )       Chapter 11
                                                     )
              Debtor.                                )

               VERIFIED STATEMENT OF JASON L. PETTIE
                   IN SUPPORT OF APPLICATION FOR
     AUTHORITY TO EMPLOY JASON L. PETTIE, P.C. AS SPECIAL COUNSEL

       The undersigned does hereby make solemn oath under penalty of perjury that the

statements contained in the foregoing Application are true according to the best of his knowledge

and belief.

       Jason L. Pettie, P.C. filed this bankruptcy case on behalf of the Debtor and has served as

attorney for the Debtor as approved by the Court’s order entered October 26, 2019. Jason L.

Pettie, P.C. has never represented the Debtor’s principals. They are represented by another

attorney in their own bankruptcy case. After diligent inquiry, it appears that other than

representing the Debtor-in-Possession, there are no other connections between Jason L. Pettie,

P.C. and Debtor, the creditors, or other parties in interest of which is aware, and their respective

attorneys and accountants, the United States Trustee, or any person employed in the Office of the

United States Trustee, other than involvement in other, unrelated cases in which the foregoing

serves as counsel and/or trustee.


                                       /s/ Jason L. Pettie___________________
                                       Jason L. Pettie
                                       Georgia Bar No. 574783
Case 18-66766-jwc      Doc 131    Filed 05/13/19 Entered 05/13/19 17:50:07           Desc Main
                                  Document     Page 5 of 5


                               CERTIFICATE OF SERVICE

       I, the undersigned attorney, do hereby certify that I have served a copy of the foregoing
pleading on those parties listed below by mailing a copy thereof, via first class U.S. Mail in a
properly addressed envelope with sufficient postage affixed, to the parties listed below:

       Office of the U.S. Trustee
       Room 362, Russell Federal Bldg
       75 Ted Turner Dr, SW
       Atlanta, Georgia 30303


                                    /s/ Jason L. Pettie
                                    Jason L. Pettie
